Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Applicant's submission filed on 9/17/21 has been entered.

CLAIM INTERPRETATION
The examiner has accepted Applicant’s explicit definition of “acetylation medium” (at pg 4 lines 22-25 of the originally filed Specification): “Under ‘acetylation medium’ it is understood a compound of a mixture of compounds that are able to acetylate the hydroxyl groups of cellulose in the wood.”.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith on 10/29/21.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 6 has been canceled.

At line 10 of claim 18: “wherein the first drying step comprises drying the acetylated wood at a temperature in the range of 150-190°C using a first drying medium comprising an acetylation medium vapour, and further wherein the second drying step comprises drying the acetylated wood using a second drying medium which is an inert gas and which is different from the first drying medium.”  has been replaced with -- wherein the first drying step comprises drying the acetylated wood at a temperature in the range of 150-190°C in a drying vessel while supplying a flow of a first drying medium comprising an acetylation medium vapour into the drying vessel, and further wherein the second drying step comprises drying the acetylated wood using a second drying medium which is an inert gas and which is different from the first drying medium. --

At the end of claim 19: “and a length of 2 to 5 cm and wherein the wood treated in step a) comprise wood elements with a height and width of from 1 to 2.5 cm and a length of 2 to 5 cm.” has been replaced with -- and a length of 2 to 5 cm.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: By the combination of Applicant’s amendments on 9/17/21 and the Examiner’s amendment herein claim 18 now requires flashing of the acetylated wood at step b and that the first drying step comprises supplying a flow of a first drying medium comprising an acetylation medium vapour into the drying vessel during drying.  Prior cited combination of Rowell and Goldstein had taught the reduction of pressure following acetylation, but the acetylation medium vapour for the first drying step relied upon from the combination was attributed to vaporized residual acetic acid / acetic anhydride; they did not explicitly teach flashing in combination with subsequent supplying of a flow of a first drying medium comprising an acetylation medium vapour into the drying vessel during drying.

No further more apt prior art was observed, therefore in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness outweighs the evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712